Title: To John Adams from United States House of Representatives, 2 March 1791
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					March 2, 1791
				
				 The House of Representatives have passed the bill sent from the Senate for concurrence, entitled “An act concerning consuls and vice-consuls,” with amendments, in which amendments they desire the concurrence of the Senate.They have passed the bill, entitled “An act in addition to an act, entitled ’An act for establishing the salaries of the executive officers of government, with their assistants and clerks,” in which they desire the concurrence of the Senate.The President of the United States has notified the House of Representatives that he has this day approved and signed several acts which originated in that House; a list of which I am directed to bring to the Senate.
				
					
				
				
			